An appropriate motion has been filed in this case by the State and this motion is hereby approved and granted. The motion is based upon indisputable facts, transmitted through regular and legal channels, and discloses conclusively that the judgment of conviction from which this appeal was taken is wrong and unjust. In consequence said judgment is hereby reversed, and under the provisions of Section 390, Title 15, Code of Alabama 1940, a judgment is here rendered discharging the defendant (appellant) from further custody in this proceeding. Said Section of the Code, reads as follows: "If the judgment is reversed, the supreme court or the court of appeals may order a new trial, or that the defendant be discharged, or that he be held in custody until discharged by due course of law, or make such other order as the case may require; and if the defendant is ordered to be discharged, no forfeiture can be taken on his undertaking of bail."
Reversed and rendered. Appellant discharged.